Exhibit 10.01

THIS SECOND AMENDED AND RESTATED RENEWAL PROMISSORY NOTE (“NOTE”) AMENDS,
RESTATES, RENEWS AND SUPERSEDES THAT CERTAIN AMENDED AND RESTATED RENEWAL
PROMISSORY NOTE, DATED JULY 12, 2005, EXECUTED BY GINN-LA NAPLES LTD., LLLP, A
GEORGIA LIMITED LIABILITY LIMITED PARTNERSHIP IN FAVOR OF ALICO-AGRI, LTD.,
WHICH AMENDED AND RESTATED RENEWAL PROMISSORY NOTE AMENDED, RESTATED, RENEWED
AND SUPERSEDED THAT CERTAIN PROMISSORY NOTE, DATED JULY 12, 2005, EXECUTED BY
GINN-LA NAPLES LTD., LLLP, A GEORGIA LIMITED LIABILITY LIMITED PARTNERSHIP IN
FAVOR OF FIRST AMERICAN EXCHANGE COMPANY, LLC, A DELAWARE LIMITED LIABILITY
COMPANY, IN THE ORIGINAL PRINCIPAL AMOUNT OF $56,610,000.00, AS ASSIGNED BY
FIRST AMERICAN EXCHANGE COMPANY, LLC, TO ALICO-AGRI, LTD. PURSUANT TO THAT
CERTAIN ASSIGNMENT OF MORTGAGE AND NOTE DATED OCTOBER 9, 2006, RECORDED ON
OCTOBER 19, 2006, AT INSTRUMENT NO. 2006000400690 IN THE PUBLIC RECORDS OF LEE
COUNTY, FLORIDA (“ORIGINAL NOTE”). ALICO-AGRI, LTD. REPRESENTS AND WARRANTS IT
IS THE CURRENT HOLDER OF THE AMENDED AND RESTATED RENEWAL PROMISSORY NOTE AND
THE ORIGINAL NOTE. ALL FLORIDA DOCUMENTARY STAMP TAXES AND INTANGIBLE PERSONAL
PROPERTY TAXES DUE IN CONNECTION WITH THE ORIGINAL NOTE HAVE BEEN PREVIOUSLY
PAID ON THE MORTGAGE DEED SECURING THE ORIGINAL NOTE RECORDED AT OR BOOK 4795,
PAGE 2848 IN THE PUBLIC RECORDS OF LEE COUNTY, FLORIDA. NO FURTHER FLORIDA
DOCUMENTARY STAMP TAXES OR INTANGIBLE PERSONAL PROPERTY TAXES ARE DUE.

SECOND AMENDED AND RESTATED RENEWAL PROMISSORY NOTE

 

Amount of Original Note:    $56,610,000.00 Amount of Note:    $54,552,668.20
Date of Original Note:    July 12, 2005 Effective Date of the Note:    September
28, 2007 Maker’s Name and Address:   

GINN-LA NAPLES LTD., LLLP

Ginn Development Company

Attention: Edward R. Ginn, III

215 Celebration Place

Suite 200

Celebration, Florida 34747

Payee’s Name and Address:   

ALICO-AGRI, LTD., a Florida limited partnership

P.O. Box 338

Labelle, Florida 33975

  

640 S. Main Street

Labelle, Florida 33935



--------------------------------------------------------------------------------

FOR VALUE RECEIVED, the undersigned, and if more than one, jointly and severally
(the “Maker”) promises to pay to the order of ALICO-AGRI, LTD., a Florida
limited partnership (“Payee”), at its principal office set forth above, or at
such other place as Payee may from time to time designate to the Maker in
writing, in legal tender of the United States, the amount of the Note (the
“Principal Amount”) together with interest at the rates set forth below on the
unpaid balance of the Principal Amount, as follows:

1. The Principal Amount remaining unpaid under this Note from time to time shall
bear interest in arrears as follows: commencing on July 12, 2005, and continuing
until September 27, 2009 the interest rate shall be HSH 30-day LIBOR (hereafter
defined) plus 150 basis points per annum; commencing on September 28, 2009 and
continuing until September 27, 2010, the interest rate shall be HSH 30-day LIBOR
plus 200 basis points per annum; and commencing on September 28, 2010 and
continuing until September 28, 2011 (the “Maturity Date”), the interest rate
shall be HSH 30-day LIBOR plus 250 basis points per annum. As of September 28,
2006, a portion of the interest which had accrued as of that date in the amount
of One Million Seven Hundred Seventeen Thousand Six Hundred Eighty-Eight and
20/100 Dollars ($1,717,688.20) (the “Principal Addition”) was added to the
Principal Amount of the Original Note as of that date. For purposes of this
Note, HSH 30-day LIBOR shall mean the 1-month HSH LIBOR rate published by HSH
Associates Financial Publishers or, if such index is no longer published,
another comparable 30-day LIBOR index reasonably selected by Payee. The interest
rate on this Note shall be adjusted from and after the date of any change in HSH
30-day LIBOR.

2. As of September 28, 2007, all accrued interest on this Note not previously
added to the Principal Amount of the Original Note in the amount of Six Million
Fifty-Five Thousand and no/100 Dollars ($6,055,000.00) has been paid in full.
After September 28, 2007, interest shall be payable quarterly on December 28,
2007, March 28, 2008, June 28, 2008, September 28, 2008, and each quarter
thereafter until the Maturity Date and the entire Principal Amount and all
interest have been paid in full.

3. Principal shall be due and payable as set forth in this Paragraph 3. As of
September 28, 2006, Maker made a special principal payment (“Special Principal
Payment”) on the Original Note in an amount of Three Million Seven Hundred
Seventy-Five Thousand and no/100 Dollars ($3,775,000.00). Due to the Special
Principal Payment and the Principal Addition the outstanding principal amount of
the Original Note, as amended and restated by the Amended and Restated Renewal
Promissory Note and this Note, is $54,552,668.20. Maker shall make a principal
payment (each, a “Minimum Annual Principal Payment”) on September 28th of the
following years (each, an “Anniversary Date”) as follows: an amount equal to
Four Hundred Forty-Five Thousand and no/100 Dollars ($445,000.00) on
September 28, 2007; an amount equal to the difference between (x) Six Million
Seven Hundred Fifty Thousand and no/100 Dollars ($6,750,000.00) and (y) the
interest accrued and paid on this Note for the period from September 28, 2007 to
and including September 28, 2008, on September 28, 2008; an amount equal to
Twelve Million and no/100 Dollars ($12,000,000.00) on September 28, 2009; an
amount equal to Twelve Million and no/100 Dollars ($12,000,000.00) on
September 28, 2010; a final payment of the remaining unpaid balance of Principal
Amount together with all accrued and unpaid interest due on the Maturity Date.

 

- 2 -



--------------------------------------------------------------------------------

Notwithstanding the foregoing, in the event that Maker has at any time during
any given year prior to any Anniversary Date, paid any or all of such year’s
Minimum Annual Principal Payment, then on the Anniversary Date of such year,
Maker shall only be required to pay the balance due towards the Minimum Annual
Principal Payment for such year which has not been paid as of the Anniversary
Date. Additionally, in the event that Maker, in any given year, pays more than
such year’s Minimum Annual Principal Payment, then such credit balance shall be
carried over to the next succeeding year and shall reduce the amount of the next
year’s Minimum Annual Principal Payment by the excess amount paid in the
previous year. All such payments of principal shall be applied to the then
outstanding principal balance of this Note provided all interest due and payable
as of such date has been paid in full to Payee and, if not, such payments shall
be applied first to interest and then to principal.

4. All payments of principal and interest shall be made in legal tender of the
United States and shall be by wire transfer, cashier’s check or other readily
available funds acceptable to Payee.

5. Notwithstanding any provision to the contrary contained herein, Maker has the
right to setoff against the next ensuing payments Maker is otherwise obligated
to make hereunder, all costs and expenses of Maker specified in Section 5 of the
Fourth Amendment (as defined herein).

6. This Note is secured by that certain Mortgage Deed, dated July 12, 2005,
executed by Maker in favor of Payee, recorded on July 13, 2005 at OR Book 4795,
page 2848 in the Public Records of Lee County, Florida, as amended by that
certain First Amendment to Mortgage Deed, effective as of July 12, 2005, and
recorded on December 22, 2006, in Instrument Number 2006000474156, of the Public
Records of Lee County, Florida, as amended by that certain Second Amendment to
Mortgage Deed effective September 28, 2007, executed by Maker in favor of Payee,
to be recorded in aforesaid records (collectively, the “Mortgage”) to which
reference is hereby made for a description of the Mortgaged Property (as defined
in the Mortgage), the nature and extent of the security, the rights of the Payee
in respect thereof and the terms and conditions upon which this Note is issued.

7. If any principal, interest or other sums payable under this Note or under the
Mortgage are not promptly paid when due and not cured within fifteen (15) days
after written demand from Payee to Maker or if default be made by Maker in the
performance of any other agreements, conditions or covenants contained herein or
in the Mortgage, which nonmonetary default is not cured within thirty (30) days
after written notice from Payee to Maker or if such nonmonetary default by its
nature cannot be cured within thirty (30) days, Maker within said thirty
(30) days has not commenced to cure said default and thereafter actually cured
such default within six (6) months after such notice subject to force majeure,
then the Principal Amount and accrued interest shall become due and payable
immediately, at the option of the holder hereof. Failure to exercise this option
shall not constitute a waiver of the right to exercise the same in the event of
any subsequent default.

8. Maker agrees to pay all costs of collection of this Note including reasonable
attorneys’ fees, and all costs, expenses and attorneys’ fees for any retrial,
rehearing or appeals. Any and all sums due hereunder after a default beyond any
applicable grace or cure period under this Note or under the Mortgage shall bear
interest at the rate which is five percent (5%) higher than the rate of

 

- 3 -



--------------------------------------------------------------------------------

interest in effect under this Note at the time of such default from the date
when such sums are due until paid. The interest payable or agreed to be paid
hereunder shall not exceed the highest lawful rate of interest permitted in the
State of Florida, and if, inadvertently, there is such excess sum, it shall be
applied to reduce the Principal Amount or returned to Maker if this Note is then
paid in full.

9. The Maker hereby waives presentment for payment, protest, notice, notice of
protest and notice of dishonor and agrees to remain and continue to be bound for
the payment of all sums due under this Note notwithstanding any renewals or
extension of the time for payment of sums due hereunder or any changes by way of
release, surrender or substitution of any security for this Note, and waive all
and every kind of notice of such extensions or changes.

10. The Maker shall be exculpated from personal liability for payment of the
indebtedness represented hereby and Payee, by acceptance hereof agrees that it
shall not seek, be entitled to or enforce any deficiency judgment against Maker
and that Payee’s sole remedy shall be limited to its rights of repossession,
foreclosure or sale of the Mortgaged Property as provided in the Mortgage and
such other rights in or recourse to the property, both real and personal,
hypothecated by Maker under the Mortgage.

11. Time is of the essence with respect to all obligations hereunder.

12. This Note shall be construed and enforced according to the laws of Florida.
Venue for any action concerning this Note shall be in Lee County, Florida.

13. This Note may be prepaid in whole or in part at any time, without penalty,
and any prepayment shall apply first to accrued interest that is due and payable
and then to the Principal Amount.

14. This Note may not be changed orally, but only by an agreement in writing,
signed by the party against whom enforcement of any waiver, change, modification
or discharge is sought.

15. The words “Maker” and “Payee” shall include their respective successors,
assigns, heirs, executors and administrators.

16. This Note has been entered into and delivered pursuant to that certain Third
Amended and Restated Agreement for Purchase and Sale, dated August 29, 2003, by
and between Maker and Payee, as amended by First Amendment to Third Amended and
Restated Agreement for Purchase and Sale dated December 5, 2003, as amended by
Second Amendment to Third Amended and Restated Agreement for Purchase and Sale
dated February 18, 2004, as amended by that certain “1031 Exchange” Amendment to
Third Amended and Restated Agreement for Purchase and Sale dated April 29, 2004,
as amended by the Third Amendment to Third Amended and Restated Agreement for
Purchase and Sale dated June 9, 2005 (“Third Amendment”), as amended by the
Fourth Amendment to Third Amended and Restated Agreement for Purchase and Sale
dated June 30, 2005 (“Fourth Amendment”), as

 

- 4 -



--------------------------------------------------------------------------------

amended by the Fifth Amendment to Third Amended and Restated Agreement for
Purchase and Sale dated as of July 7, 2005, and as assigned in part to First
American Exchange Company, LLC, a Delaware limited liability company, by Payee
pursuant to that certain Assignment Agreement (Relinquished Property), dated
July 8, 2005 (collectively, the “Purchase and Sale Agreement”). In the event of
any conflict or inconsistency between any of the terms or provisions of this
Note or the Mortgage with any of the terms or provisions of the Purchase and
Sale Agreement, the terms and provisions of this Note or the Mortgage shall
control.

17. This Note amends, renews, restates and supersedes the Amended and Restated
Renewal Promissory Note in its entirety, which Amended and Restated Renewal
Promissory Note had amended, renewed, restated and superseded the Original Note
in its entirety. Maker and Payee each hereby ratifies, confirms and approves the
Note. Any references to the Note in any other document evidencing, securing or
otherwise relating to the indebtedness evidenced by the Note shall mean and
refer to this Second Amended and Restated Renewal Promissory Note. This Second
Amended and Restated Renewal Promissory Note may be executed in several
counterparts, each of which counterparts shall be deemed an original instrument
and all of which together shall constitute a single Second Amended and Restated
Renewal Promissory Note.

 

- 5 -



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Maker and Payee each has caused its duly authorized agent to
execute this Second Amended and Restated Renewal Promissory Note on the date set
forth below, but effective as of September 28, 2007.

 

“MAKER”

GINN-LA NAPLES LTD., LLLP, a Georgia

limited liability limited partnership

By:  

Ginn-Naples GP, LLC, a Georgia

limited liability company, its sole

General Partner

  By:   /s/ Robert F. Masters   Name:   Robert F. Masters   Title:   President  
Date   10/17/07

[signatures to Second Amended and Restated Renewal Promissory Note

continue on following page]

 

- 6 -



--------------------------------------------------------------------------------

[signatures to Second Amended and Restated Renewal Promissory Note

continued from previous page]

 

“PAYEE” ALICO-AGRI, LTD., a Florida limited partnership By:  

Alico, Inc., a Florida corporation, its

General Partner

  By:   /s/ John R. Alexander   Name:   John R. Alexander   Title:   CEO   Date
  10/17/07

 

- 7 -